Exhibit Interim Consolidated Financial Statements (Expressed in Canadian dollars) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Three months ended February 28, 2009 and February 29, 2008 (Unaudited) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (In thousands of Canadian dollars) February 28, November 30, 2009 2008 (Unaudited) Assets Current assets: Cash and cash equivalents (note 3) $ 7,333 $ 8,556 Tax credits recoverable 383 582 Prepaid expenses and deposits 64 188 7,780 9,326 Property and equipment 14 16 $ 7,794 $ 9,342 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 414 $ 101 Accrued liabilities 781 1,141 1,195 1,242 Shareholders' equity (note 4): Share capital: Authorized: Unlimited common shares, without par value Issued and outstanding: 22,519,737 common shares (November 30, 2008 - 22,424,719) 365,701 365,677 Warrants 16,725 16,725 Contributed surplus 23,971 23,555 Deficit (399,798 ) (397,857 ) 6,599 8,100 Basis of presentation - going concern (note 1) $ 7,794 $ 9,342 See accompanying notes to interim consolidated financial statements. 1 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations, Deficit and Comprehensive Income (In thousands of Canadian dollars, except per share amounts) (Unaudited) Period from December 1, Three months ended 1987 to February 28, February 29, February 28, 2009 2008 2009 Expenses: Research and development $ 36 $ 2,778 $ 247,747 General and administration 2,446 2,681 127,772 Foreign exchange loss (gain) (30 ) 203 10,635 Loss before the undernoted (2,452 ) (5,662 ) (386,154 ) Interest expense on senior convertible notes payable - - (1,279 ) Accretion in carrying value of senior convertible notes payable - - (10,294 ) Amortization of deferred financing costs - - (3,057 ) Loss on extinguishment of senior convertible notes payable - - (6,749 ) Gain on sale of patents 487 - 487 Investment income 24 342 13,862 Change in fair value of embedded derivatives - - 829 Loss and comprehensive loss for the period (1,941 ) (5,320 ) (392,355 ) Deficit, beginning of period (397,857 ) (381,783 ) (1,510 ) Impact of change in accounting for stock-based compensation - - (4,006 ) Impact of change in accounting for financial instruments - - (1,632 ) Charge for acceleration payments on equity component of senior convertible notes payable - - (295 ) Deficit, end of period $ (399,798 ) $ (387,103 ) $ (399,798 ) Basic and diluted loss per common share (note 5) $ (0.09 ) $ (0.24 ) See accompanying notes to interim consolidated financial statements. 2 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) (Unaudited) Period from December 1, Three months ended 1987 to February 28, February 29, February 28, 2009 2008 2009 Cash provided by (used in): Operating activities: Loss for the period $ (1,941 ) $ (5,320 ) $ (392,355 ) Items not involving cash: Amortization 2 62 6,379 Loss on disposition of property and equipment - - 125 Gain on sale of patents (487 ) - (487 ) Accretion in carrying value of senior convertible notes payable - - 10,294 Amortization of deferred financing costs - - 3,057 Loss on extinguishment of senior convertible notes payable - - 6,749 Change in fair value of embedded derivatives - - (829 ) Stock-based compensation 416 235 10,806 Common shares issued for services - - 2,485 Unrealized foreign exchange gain (38 ) 192 11,381 Other - - (35 ) Change in non-cash operating working capital 299 1,398 737 (1,749 ) (3,433 ) (341,693 ) Financing activities: Shares and warrants issued for cash - - 326,358 Warrants exercised for cash - - 16,941 Options exercised for cash - - 7,669 Share issue costs - - (24,646 ) Repayment of senior convertible notes payable, net - - 38,512 Paid to related parties - - (234 ) - - 364,600 Investing activities: Purchases of property and equipment - - (2,471 ) Purchases of acquired technology - - (1,283 ) Proceeds on disposition of patents 487 - 487 Purchases of marketable securities - - (244,846 ) Proceeds on disposition of property and equipment - - 62 Settlement of forward foreign exchange contracts - - (4,824 ) Maturities of marketable securities - - 240,677 487 - (12,198 ) Foreign exchange gain (loss) on cash held in foreign currency 39 (182 ) (3,376 ) Increase (decrease) in cash and cash equivalents (1,223 ) (3,615 ) 7,333 Cash and cash equivalents, beginning of period 8,556 23,545 - Cash and cash equivalents, end of period $ 7,333 $ 19,930 $ 7,333 Supplemental cash flow information (note 6) See accompanying notes to interim consolidated financial statements. 3 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months ended February 28, 2009 and February 29, 2008 (Unaudited) 1. Basis of presentation - going concern: Since its inception, the Company has been engaged in the research and commercial development of product candidates for the treatment of disease and has had no commercial operations.The operations of the Company are not subject to any seasonality or cyclicality factors. The consolidated financial statements presented have been prepared on the basis that the Company is considered a development stage enterprise and, accordingly, the consolidated statements of operations, deficit and comprehensive income and cash flows also reflect the cumulative amounts from December1, 1987 (the date development operations commenced) to February 28, 2009. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has sustained losses since its formation and at February 28, 2009 had a deficit of $400 million.In 2008, the Company undertook a significant reduction in work force after determining that larger than anticipated clinical studies would be required to receive approval for the Company's lead product, Celacade™, and in an effort to manage expenses, the Company suspended all operations related to the commercialization of Celacade™ in Europe.On July 3, 2008, following an extensive review of the Company's VPSeries of drug programs, the Company undertook an additional restructuring to further manage expenses as strategic alternatives are explored.The Company has retained an investment bank to assist it in exploring these potential strategic alternatives.To further manage expenses during the strategic review process, the Company undertook additional restructuring during the first quarter of 2009. While these consolidated financial statements do not include the adjustments that would be necessary should the Company be unable to continue as a going concern, the above matters raise substantial doubt about the Company's ability to continue to operate as currently structured. 4 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued) (Tabular figures in thousands, except per share amounts) Three months ended February 28, 2009 and February 29, 2008 (Unaudited) 1. Basis of presentation - going concern (continued): The Company's future operations are completely dependent upon its ability to complete a sale, merger, acquisition or other strategic alternative, and/or secure additional funds.If the Company cannot complete a sale, merger, acquisition or other strategic alternative, secure additional financing, or if it cannot secure additional financing on terms that would be acceptable to it, the Company will have to consider additional strategic alternatives which may include, among other strategies, exploring the monetization of certain intangible assets as well as seeking to out-license assets, potential asset divestitures, winding up, dissolution or liquidation of the Company. 2. Significant accounting policies: These unaudited interim consolidated financial statements are prepared in accordance with accounting principles generally accepted in Canada ("Canadian GAAP"), which, except as described in note 10, conform, in all material respects, with accounting principles generally accepted in the United States ("United States GAAP"). Certain information and note disclosures normally included in the annual consolidated financial statements prepared in accordance with Canadian GAAP have been condensed or excluded.As a result, these unaudited interim consolidated financial statements do not contain all disclosures required to be included in the annual consolidated financial statements and should be read in conjunction with the most recent audited annual consolidated financial statements and notes thereto for the year ended November 30, 2008. The financial information included herein reflects all adjustments consisting only of normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of the results for the interim periods presented.The results of operations for the three months ended February 28, 2009 are not necessarily indicative of the results to be expected for the full year. 5 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued) (Tabular figures in thousands, except per share amounts) Three months ended February 28, 2009 and February 29, 2008 (Unaudited) 2. Significant accounting policies (continued): These unaudited interim consolidated financial statements are prepared following accounting policies consistent with the Company's audited annual consolidated financial statements and notes thereto for the year ended November 30, 2008, except for the following changes in accounting policies: (a) Change in accounting policies: (i) Inventories: On December 1, 2008, the Company adopted The Canadian Institute of Chartered Accountants' ("CICA") Handbook Section3031, Inventories, which supersedes existing guidance on inventories in Section3030, Inventories.There was no impact on the Company's consolidated financial position and results of operations on adoption of this standard. (ii) General standards of financial statement presentation: On December 1, 2008, the Company adopted CICA Handbook Section 1400, General Standards of Financial Statement Presentation.Management is required to make an assessment of an entity's ability to continue as a going concern and should take into account all available information about the future, which is at least, but is not limited to, 12 months from the balance sheet dates.There was no impact on the Company's consolidated financial position and results of operations, as the Company has disclosed its assessment of going concern in note 1. (iii) Goodwill and intangible assets: On December 1, 2008, the Company adopted CICA Handbook Section 3064, Goodwill and Intangible Assets ("Section 3064").Section 3064, which replaces Section 3062, Goodwill and Other Intangible Assets, and Section 3450, Research and Development Costs, establishes standards for the recognition, measurement and disclosure of goodwill and intangible assets.There was no impact on the Company's consolidated financial position and results of operations on adoption of this standard. 6 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued) (Tabular figures in thousands, except per share amounts) Three months ended February 28, 2009 and February 29, 2008 (Unaudited) 2. Significant accounting policies (continued): (b) Recent accounting pronouncements issued and not yet applied: (i) Business combinations: In January 2009, the CICA issued Handbook Section 1582, Business Combinations, which replaces the existing standards.This section establishes the standards for the accounting of business combinations, and states that all assets and liabilities of an acquired business will be recorded at fair value.Obligations for contingent considerations and contingencies will also be recorded at fair value at the acquisition date.The standard also states that acquisition-related costs will be expensed as incurred and that restructuring charges will be expensed in the periods after the acquisition date.This standard is effective for the Company on December 1, 2011.Earlier adoption is permitted.The Company is currently assessing the impact this standard will have on its consolidated financial position and results of operations. (ii) Consolidated financial statements: In January 2009, the CICA issued Handbook Section 1601, Consolidated Financial Statements, which replaces the existing standards.This section establishes the standards for preparing consolidated financial statements and is effective for the Company on December 1, 2011.Earlier adoption is permitted. The Company is currently assessing the impact this standard will have on its consolidated financial position and results of operations. (iii) Non-controlling interests: In January 2009, the CICA issued Handbook Section 1602, Non-controlling Interests, which establishes standards for the accounting of non-controlling interests of a subsidiary in the preparation of consolidated financial statements subsequent to a business combination, and is effective for the Company on December 1, 2011.The Company is currently assessing the impact this standard will have on its consolidated financial position and results of operations. 7 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (continued) (Tabular figures in thousands, except per share amounts) Three months ended February 28, 2009 and February 29, 2008 (Unaudited) 2. Significant accounting policies (continued): (iv) International financial reporting standards: In February 2008, the CICA confirmed its strategy of replacing Canadian GAAP with International Financial Reporting Standards ("IFRS") for Canadian publicly accountable enterprises.These new standards will be effective for the Company's interim and annual financial statements commencing December 1, 2011.The Company is assessing the impact of the transition to IFRS on its consolidated financial statements. 3. Cash and cash equivalents: As at
